DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on October 6, 2020 has been entered. Claims 21-36 are now pending in the application.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 16/943,984 and US Patent No. 10,733,690 B2
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,733,690 B2. Although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 10,733,690 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 16/943,984
US Patent No. 10,733,690 B2
Claim 21
Claim 1
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26
Claim 6
Claim 27
Claim 7
Claim 28
Claim 8
Claim 29
Claim 9
Claim 30
Claim 10
Claim 31
Claim 10
Claim 32
Claim 11
Claim 33
Claim 12
Claim 34
Claim 13
Claim 35

Claim 36









Allowable Subject Matter

Claims 21-36 would be allowable once the non-statutory double patenting rejections as listed above are resolved. The following is an examiner’s statement for the indication of allowable subject matter:
In regards to independent claim 21, none of the cited prior art alone or in combination provides motivation to teach “the index data for each primitive topology type of the plurality of primitive topology types being offset in the index buffer by an offset value for the primitive topology type; wherein the one or more processor cores are to process the index data for the plurality of primitive topology types from the index buffer at least in part according to a topology type, index count, and offset value for each of the plurality of primitive topology types” as the references only teach graphics processing systems having vertex and index buffers where index data and primitive type indicators are processed for execution in a single draw command, however the references fail to disclose an the index buffer functionality with respect to providing the 3 parameters of primitive data regarding the index value, the type of primitive and the offset value associated with the index buffer in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 27 and 32, these claims recite limitations similar in scope to that of claim 1, and thus would be allowed under the same rationale as provided above.
In regards to dependent claims 22-26, 28-31, and 33-36, these claims depend from would be allowable base claims 21, 27, and 32, and thus would be allowed under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRELL M ROBINSON/Examiner, Art Unit 2619